DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 10/7/21. Claims 1, 4 - 6, 8, 11, 14 - 16, 18 and 20 have been amended. Claims 1 – 10 have been withdrawn due to a restriction requirement and are now rejoined. Claims 1 – 20 are now pending and are allowable.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 10/7/21.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with J Darwin King Jr. on 10/18/21.

The application has been amended as follows: 
Rejoin claims 1 – 10.

REASONS FOR ALLOWANCE
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of DEEB et al (US 6,680,110).
DEEB discloses a method and an apparatus for recycling tires scrap by injecting the rubber material into a pressurizing vessel, wherein an Archimedes screw apparatus decreases the size of the material. The vessel creates a rubber material mixture by injecting a supercritical fluid to be mixed with the rubber material. The rubber material mixture is atomized by a rapid release of pressure.  
DEEB fails to teach a method and an apparatus for injecting a first supercritical fluid in a chamber upstream of an orifice, heating the rubber material mixture, atomizing the rubber material mixture, injecting a second supercritical fluid in an atomization chamber downstream of the orifice, and sending the resulting atomized material mixture to a separating system to separate different resulting components.

The closest prior art of record fails to teach or render obvious the claimed process and apparatus for recycling tires comprising injecting a first supercritical fluid in a chamber upstream of an orifice, heating the rubber material mixture, atomizing the rubber material mixture, injecting a second supercritical fluid in an atomization chamber downstream of the orifice, and sending the resulting atomized material mixture to a separating system to separate different components.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765